



EXHIBIT 10.3.5


DESIGNER BRANDS INC.
PERFORMANCE STOCK UNIT AGREEMENT


This Agreement is entered into in Franklin County, Ohio. On the Grant Date,
Designer Brands Inc., an Ohio corporation (the “Company”), has awarded to the
Participant Performance Units (the “Performance Units” or “Award”), representing
an unfunded unsecured promise of the Company to deliver Class A common shares,
without par value, of the Company (the “Shares”) to the Participant as set forth
herein. The Performance Units have been granted pursuant to the Designer Brands
Inc. 2014 Long-Term Incentive Plan, as amended (the “Plan”), and shall be
subject to all provisions of the Plan, which are incorporated herein by
reference, and shall be subject to the provisions of this Performance Unit
Agreement (this “Agreement”). Capitalized terms used in this Agreement which are
not specifically defined shall have the meanings ascribed to such terms in the
Plan. To the extent the terms and conditions set forth in this Agreement differ
in any way from the terms and conditions set forth in the Plan, the terms of the
Plan shall govern.
1.Vesting.
(a)General. The right to receive the Shares underlying the Performance Units
shall be subject to the Company’s achievement of the Performance Goal described
in 1(b) below. Subject to the Committee’s absolute discretion to reduce the
Award, in general, the Participant is able to earn a minimum of 50% and up to a
maximum of 150% of the Award, depending upon the extent to which the Performance
Goal is achieved. The Award will be cancelled if the “Threshold” level of the
Performance Goal is not achieved. In addition to the requirement of achieving
the Performance Goal, the right to receive the Shares underlying the Performance
Units shall be subject to the Participant’s satisfaction of the service
requirements described in Sections 1(c) and 3 of this Agreement.
(b)Performance Goal. The Performance Goal is based on the achievement of the
Company’s                              goal during the Company’s 20    fiscal
year (the period beginning                , 20    and ending on                ,
20   ). The amount of the Award that vests (subject to the service-based vesting
requirements described in this Agreement), shall be based upon the level of
achievement of the Performance Goal in accordance with the following table:
FY20    Performance Goal
Threshold
Target
Max
                                                                                 
$     
$      
$      
                                                                                 
      %
      %
      %



If the specific financial performance result falls within the range of metrics
in the table above, the Committee will interpolate among Threshold, Target, and
Max to calculate the number of Shares that may vest.
(c)Timing of Vesting. The Performance Units shall vest on the         
anniversary of the Grant Date (the “Vesting Date”) subject to the Company’s
achievement of the Performance Goal. Vesting is further subject to the
provisions of this Agreement, including those relating to the Participant’s
continued employment with the Company or any Subsidiary. Notwithstanding the
foregoing, in the event of a Change in Control prior to the Participant’s
Employment Termination, the Performance Units shall vest in full.
(d)Determination by the Committee. Achievement of the Performance Goal and
whether the Participant has satisfied performance-based criteria sufficiently to
be entitled to an Award shall be determined by the Committee. As provided under
the Plan, the Committee shall retain the absolute discretion to adjust this
Award, either on a formulaic or discretionary basis or a combination of the two,
as the Committee determines.
2.Transferability. The Award generally shall not be transferrable except as
otherwise provided under this Agreement and the Plan.
3.Termination of Employment.
(a)General. Except as set forth below or as otherwise provided for in an
Employment Arrangement (as defined in Section 14), if an Employment Termination
occurs prior to the vesting of the Award, then the Participant’s Award will be
cancelled and such Award shall be forfeited by the Participant. The Participant
will thereupon cease to have any right or entitlement to receive any Shares with
respect to the cancelled Award.
(b)Death and Disability. If an Employment Termination occurs prior to the
vesting in full of the Award by reason of Awardee’s death or Disability, then
any unvested portion of the Award shall, except as otherwise provided in this
Agreement, immediately vest in full and shall not be forfeited so long as the
Performance Goal is achieved.
4.Payment. The Participant shall be entitled to receive from the Company
(without any payment on behalf of the Participant other than as described in
Paragraph 8) the Shares represented by such Award; provided, however, that in
the event that such Award vests prior to the applicable Vesting Date as a result
of the death or Disability of the Participant or as a result of a Change in
Control, the Participant shall be entitled to receive the corresponding Shares
from the Company on the date of such





--------------------------------------------------------------------------------





vesting; provided further that once the Performance Units have vested under this
Agreement, the Committee will determine the number of Shares represented by the
Performance Units and deliver the total number of Shares due to the Participant
as soon as administratively possible after the end of the applicable performance
period (but in no event later than the 15th day of the third month after such
date). In the event of the Participant’s death, payment shall be made to the
Participant’s designated beneficiary, or absent such designation, in accordance
with the laws of descent and distribution. Notwithstanding the foregoing, if the
Participant is a “specified employee” for purposes of Code Section 409A, then if
necessary to avoid the imposition of additional taxes or interest under Code
Section 409A, the Company shall not deliver the corresponding Shares otherwise
payable upon the Participant’s termination of service until the first business
day after the date that is 6 months after the Participant’s termination of
service.
5.Dividend Equivalents. The Participant’s Performance Units will be credited
with dividend equivalents at the same rate and at the same time dividends are
paid on Shares.
6.Right of Set-Off. By accepting these Performance Units, the Participant
consents to a deduction from, and set-off against, any amounts owed to the
Participant by the Company or a Subsidiary from time to time (including, but not
limited to, amounts owed to the Participant as wages, severance payments or
other fringe benefits) to the extent of the amounts owed to the Company or a
Subsidiary by the Participant under this Agreement.
7.No Shareholder Rights. The Participant shall have no rights of a shareholder
with respect to the Performance Units, including, without limitation, voting
rights and actual dividend rights with respect to the Shares represented by the
Performance Units.
8.Withholding Tax.
(a)Generally. The Participant is liable and responsible for all taxes owed in
connection with the Award regardless of any action the Company takes with
respect to any tax withholding obligations that arise in connection with the
Award. The Company does not make any representation or undertaking regarding the
tax treatment or the treatment of any tax withholding in connection with the
grant or vesting of the Award or the subsequent sale of Shares issuable pursuant
to the Award. The Company does not commit and is under no obligation to
structure the Award to reduce or eliminate the Participant’s tax liability.
(b)Payment of Withholding Taxes. Prior to any event in connection with the Award
(e.g., vesting or settlement) that the Company determines may result in any
domestic or foreign tax withholding obligation, whether national, federal, state
or local, including any employment tax obligation (the “Tax Withholding
Obligation”), the Participant is required to arrange for the satisfaction of the
minimum amount of such Tax Withholding Obligation in a manner acceptable to the
Company. Unless the Participant elects to satisfy the Tax Withholding Obligation
by an alternative means that is then permitted by the Company, the Participant’s
acceptance of this Agreement constitutes the Participant’s instruction and
authorization to the Company to withhold on the Participant’s behalf the number
of shares from those Shares issuable to the Participant at the time when the
Award becomes vested and payable as the Company determines to be sufficient to
satisfy the Tax Withholding Obligation. In the case of any amounts withheld for
taxes pursuant to this provision in the form of Shares, the amount withheld
shall not exceed the minimum required by applicable law and regulations. The
Participant will be liable for the payment of the employee share of the FICA
(Social Security and Medicare) taxes applicable to the Shares subject to the
Participant at the time those Shares vest, and not at the time they are
subsequently issued. No additional FICA taxes will be due when the Shares are
actually issued. FICA taxes will be based on the closing selling price of the
Shares on the date those Shares vest under the Award.
9.Governing Law/Venue for Dispute Resolution. This Agreement shall be governed
by the laws of the State of Ohio, without regard to principles of conflicts of
law, except to the extent superceded by the laws of the United States of
America. The parties agree and acknowledge that the laws of the State of Ohio
bear a substantial relationship to the parties and/or this Agreement and that
the Award and benefits granted herein would not be granted without the
governance of this Agreement by the laws of the State of Ohio. In addition, all
legal actions or proceedings relating to this Agreement must be brought
exclusively in state or federal courts located in Franklin County, Ohio and the
parties executing this Agreement hereby consent to the personal jurisdiction of
such courts. Any provision of this Agreement which is determined by a court of
competent jurisdiction to be invalid or unenforceable should be construed or
limited in a manner that is valid and enforceable and that comes closest to the
business objectives intended by such provision, without invalidating or
rendering unenforceable the remaining provisions of this Agreement.
10.Action by the Committee. The parties agree that the interpretation of this
Agreement shall rest exclusively and completely within the sole discretion of
the Committee. The parties agree to be bound by the decisions of the Committee
with regard to the interpretation of this Agreement and with regard to any and
all matters set forth in this Agreement. The Committee may delegate its
functions under this Agreement to an officer of the Company designated by the
Committee (hereinafter the “Designee”). In fulfilling its responsibilities
hereunder, the Committee or its Designee may rely upon documents, written
statements of the parties or such other material as the Committee or its
Designee deems appropriate. The parties agree that there is no right to be heard
or to appear before the Committee or its Designee and that any decision of the
Committee or its Designee relating to this Agreement shall be final and binding.
11.Prompt Acceptance of Agreement. The Award evidenced by this Agreement shall,
at the discretion of the Committee, be forfeited if this Agreement is not
manually executed and returned to the Company, or electronically executed by the
Participant by indicating the Participant’s acceptance of this Agreement in
accordance with the acceptance procedures set forth on the Company’s third-party
equity plan administrator’s web site, within 90 days of the Grant Date.





--------------------------------------------------------------------------------





12.Electronic Delivery and Consent to Electronic Participation. The Company may,
in its sole discretion, decide to deliver any documents related to the Award
under and participation in the Plan or future Awards that may be granted under
the Plan by electronic means or to request the Participant’s consent to
participate in the Plan by electronic means. The Participant hereby consents to
receive such documents by electronic delivery and to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company, including the
acceptance of the Award and the execution of the Agreement through electronic
signature.
13.Notices. All notices, requests, consents and other communications required or
provided under this Agreement to be delivered by the Participant to the Company
will be in writing and will be deemed sufficient if delivered by hand,
facsimile, nationally recognized overnight courier, or certified or registered
mail, return receipt requested, postage prepaid, and will be effective upon
delivery to the Company at the address set forth below:


Designer Brands Inc.
810 DSW Drive
Columbus, Ohio 43219
Attention: Chief Administrative Officer
Facsimile: (614) 872-1475


With a copy to:


Designer Brands Inc.
810 DSW Drive
Columbus, Ohio 43219
Attention: General Counsel
Facsimile: (614) 872-1475


All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to the Participant may be
delivered by e-mail or in writing and will be deemed sufficient if delivered by
e-mail, hand, facsimile, nationally recognized overnight courier, or certified
or registered mail, return receipt requested, postage prepaid, and will be
effective upon delivery to the Participant.
14.Employment Agreement, Offer Letter or Other Arrangement. To the extent a
written employment agreement, offer letter or other arrangement (“Employment
Arrangement”) that was approved by the Committee or the Board of Directors or
that was approved in writing by an officer of the Company pursuant to delegated
authority of the Committee provides for greater benefits to the Participant with
respect to vesting of the Award on Employment Termination, than provided in this
agreement or in the Plan, then the terms of such Employment Arrangement with
respect to vesting of the Award on Employment Termination by reason of such
specified events shall supersede the terms hereof to the extent permitted by the
terms of the plan under which the Award was made.
15.Code Section 409A. This Agreement shall be interpreted in accordance with
Code Section 409A so as to comply with an exception to Code Section 409A, or to
the extent that this Agreement provides deferred compensation, to be in
compliance with Code Section 409A. Accordingly, references to termination of
service, and similar terms shall be interpreted in a manner consistent with the
definition of “separation from service” under Code Section 409A. This Agreement
shall be deemed to be modified to the maximum extent necessary to be in
compliance with Code Section 409A’s rules. If the Participant is unexpectedly
required to include in the Participant’s current year’s income any amount of
compensation relating to this Award because of a failure to meet the
requirements of Code Section 409A, then to the extent permitted by Code Section
409A, the Participant may receive a distribution of cash or Shares in an amount
not to exceed the amount required to be included in income as a result of the
failure to comply with Code Section 409A. In no event may the Participant
directly or indirectly designate the calendar year of a payment, except as
expressly permitted by Code Section 409A. Notwithstanding the foregoing, the
Participant recognizes and acknowledges that Code Section 409A may impose
certain taxes or interest charges upon the Participant for which the Participant
is and shall remain solely responsible.
16.Entire Agreement. Except as otherwise provided in this Agreement, this
Agreement and the Plan are: (a) intended to be the final, complete, and
exclusive statement of the terms of the agreement between the Participant and
the Company with regard to the subject matter of this Agreement; (b) supersede
all other prior agreements, communications and statements, whether written or
oral, express or implied, pertaining to that subject matter; and (c) may not be
contradicted by evidence of any prior or contemporaneous statements or
agreements, oral or written, and not be explained or supplemented by evidence of
consistent additional terms.


17.Nature of Award. The Participant acknowledges that (a) the future value of
the underlying Shares is unknown and cannot be predicted with certainty and (b)
in consideration of the grant of the Performance Units, no claim or entitlement
to compensation or damages shall arise from termination of the Performance Units
or diminution in value of the shares received





--------------------------------------------------------------------------------





upon settlement including (without limitation) any claim or entitlement
resulting from termination of the Participant’s active employment by the Company
or a Subsidiary (for any reason whatsoever and whether or not in breach of local
labor laws) and the Participant hereby releases the Company and its Subsidiaries
from any such claim that may arise; if, notwithstanding the foregoing, any such
claim is found by a court of competent jurisdiction to have arisen, then, by
accepting the Performance Units and this Agreement, the Participant shall be
deemed irrevocably to have waived his or her entitlement to pursue such claim.
18.Clawback. Notwithstanding any provisions in this Agreement to the contrary,
any compensation, benefits or payments provided hereunder (or profits realized
from the sale of Shares delivered hereunder), shall be subject to recoupment and
recapture to the extent necessary to comply with the requirements of any
Company-adopted policy and/or laws or regulations, including, but not limited
to, the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, the
Exchange Act, Section 304 of the Sarbanes-Oxley Act of 2002, any stock exchange
listed company manual or any rules or regulations promulgated thereunder with
respect to such laws, regulations and/or securities exchange listing
requirements, as may be in effect from time to time, and which may operate to
create additional rights for the Company with respect to this grant and recovery
of amounts relating thereto. By accepting this Award, the Participant agrees and
acknowledges that the Participant is obligated to cooperate with, and provide
any, and all assistance necessary to, the Company to recover, recoup or
recapture this Award or amounts paid under this Award pursuant to such law,
government regulation, stock exchange listing requirement or Company policy.
Such cooperation and assistance shall include, but is not limited to, executing,
completing and submitting any documentation necessary to recover, recoup or
recapture this Award or amounts paid under this Award from a Participant’s
accounts, or pending or future compensation or other grants.


DESIGNER BRANDS INC.
By:    
Name:    
Its:    


ACCEPTANCE OF AGREEMENT
The Participant hereby: (a) acknowledges that he or she has received a copy of
the Plan, a copy of the Company’s most recent annual report to shareholders and
other communications routinely distributed to the Company’s shareholders, and a
copy of the plan description (Prospectus) dated pertaining to the Plan;
(b) accepts this Agreement and the Performance Units granted to him or her under
this Agreement subject to all provisions of the Plan and this Agreement;
(c) represents that he or she understands that the acceptance of this Agreement
through an on-line or electronic system, if applicable, carries the same legal
significance as if he or she manually signed the Agreement; and (d) agrees that
no transfer of the Shares delivered in respect of the Performance Units shall be
made unless the Shares have been duly registered under all applicable Federal
and state securities laws pursuant to a then-effective registration which
contemplates the proposed transfer or unless the Company has received a written
opinion of, or satisfactory to, its legal counsel that the proposed transfer is
exempt from such registration.
Participant Name:
Date:    



